DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are pending.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The drawings are objected to because the reference numbers and words the all of the figures are either difficult to read or illegible. Further, Figures 1, 3.2 and 11 are exploded views that either require a bracket extending the length of the structure in figure to the left or right of the structure or connecting lines connecting the floating structures together. Figure 6 has two separate drawings and should be labeled as Figure 6A and Figure 6B. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: “air delivery hose (84)” on page 9 should be changed to --air delivery hose (29)-- in order to keep the reference numbers consistent. Appropriate correction is required.
Claim Objections
Claims 1-3 are objected to because of the following informalities: 
Claim 1 recites “collecting underwater environment data and information,” however the words data and information appear to be redundant.  Appropriate correction is required.
Claim 1 recites “and air hose” in line 4 suggested to be changed to --and an air hose-- for grammatical correctness.
Claim 1 recites “at surface” in line 5, suggested to be changed to --at a surface-- for grammatical correctness.
Claim 2 has a comma after “2,” which should be changed to a period.
Claim 3 recites “data or information,” which again appear to be redundant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the water surface,” which lacks proper antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Colborn (2018/0362129) in view of Easterling (2017/0253313) and Duckworth et al. (2016/0297506).
Regarding claim 1, in fig. 6-10 Colborn discloses a data collection system for unobtrusively collecting data and information while a diver is underwater diving [0056-0057][0068][0098] in conjunction with a self-contained surface supplied air system (pump 28 floating on the surface of the water provides air to diver 908), the self-contained surface supplied air system having a floatable body member (150 [0090]), an air compressor 28 disposed within the floatable body member 150 and air hose 130 running from the air compressor at surface down to the diver while the diver is underwater (Fig. 9), the system comprising: sensors [0056-0057][0068][0098] in communication with [0042] a controller 1025 or processor 1024 disposed within the floatable body member (1100 fig. 10), but is silent regarding that the data collection system unobtrusively collects underwater environment data and information while a diver is underwater diving, at least one data recorder sensor attached to the air hose while the air hose is underwater; and that the processor or controller is a microcontroller. However, Easterling teaches a sensor that collects underwater environment data (depth, temperature [0093]) and that the processor or controller is a microcontroller (a microcontroller 26 that communicates with sensors 64 [0041][0063][0067]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Colborn’s system and processor with collecting underwater environment data and a microcontroller, as taught by Easterling, for the purpose of providing further data to a user and an alternate processing unit having the predictable results of receiving sensor data. The modified Colborn is silent regarding at least one data recorder sensor attached to the air hose while the air hose is underwater. However, in fig. 2 Duckworth teaches sensors 50 including a temperature sensor that are “coupled to or otherwise supported about or with/within the drag devices, tethers” [0031]. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Colborn’s temperature sensor with a location on the air hose as well as further underwater environment sensors, as taught by Duckworth, for the purpose of providing temperature sensor and other data measurements to a user at different depths.
Regarding claim 3, the modified Colborn discloses a storage memory (36 Easterling) in communication with the microcontroller (memory 36 is in communication with microcontroller 26, Fig. 1A); wherein data or information sent from the at least one data recorder sensor to the microcontroller is stored in the storage memory by the microcontroller ([0035] the sensor data is able to be stored on the memory, Easterling).
Regarding claim 5, the modified Colborn discloses that the at least one data recorder sensor is a plurality of sensors with each sensor of the plurality of sensors embedded or integrated into a surface area of the air hose at various different depth levels along the air hose to allow data to be collected by the plurality of sensors at a column of depths extending from the water surface to a depth of the diver (Fig. 2, [0031] Duckworth).
Regarding claim 6, the modified Colborn discloses that the at least one data recorder sensor is in wireless communication with the microcontroller ([0025] Easterling).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Colborn, Easterling and Duckworth, as applied to claim 1 above, in further view of Moore et al. (2018/0292208).
Regarding claim 2, the modified Colborn is silent regarding that the at least one data recorder sensor obtaining pH readings which are transmitted to the microcontroller. However, Moore teaches pH sensors 202 spaced along a cable 200 and wirelessly transmit the sensor data [0069-0070]. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Colborn’s at least one data recorder sensor with the addition of a pH sensor, as taught by Moore, for the purpose of providing pH readings to a user.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Colborn, Easterling and Duckworth, as applied to claim 1 above, in further view of Hollis et al. (2008/0156327).
Regarding claim 4, the modified Colborn is silent regarding that the storage memory is a memory card. However, Hollis teaches that a memory device 36 is a memory card [0027]. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Colborn’s memory with a memory card, as taught by Hollis, for the purpose of providing a removable memory device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Colborn, Easterling and Duckworth, as applied to claim 1 above, in further view of Landis et al. (2016/0367779).
Regarding claim 7, the modified Colborn is silent regarding data recorder sensor wires in communication with the at least one data recorder sensor and disposed within the air hose and running along the air hose to the surface. However, in fig. 17-20 Landis teaches sensors 2120 attached to an air hose 2130 as well as wires disposed within the air hose and running along the air hose to a microprocessor [0182][0128]. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify he modified Colborn’s at least one data recorder sensor is in communication with wires, the wires disposed within the air hose and running along the air hose to the microcontroller, as taught by Landis, for the purpose of providing an alternate form of communication between the sensors and the microcontroller. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith (2016/0347432), Lindgren (20019/0056718) and Gilbert (4,348,976) to similar diving systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785